

116 S2905 IS: Preventing Diabetes in Medicare Act of 2019
U.S. Senate
2019-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2905IN THE SENATE OF THE UNITED STATESNovember 20, 2019Mr. Peters (for himself and Mrs. Capito) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to reduce the occurrence of diabetes in Medicare
			 beneficiaries by extending coverage under Medicare for medical nutrition
			 therapy services to such beneficiaries with pre-diabetes or with risk
			 factors for developing type 2 diabetes.
	
 1.Short titleThis Act may be cited as the Preventing Diabetes in Medicare Act of 2019. 2.FindingsCongress finds the following:
 (1)According to the Centers for Disease Control and Prevention, there are more than 84,000,000 adults with pre-diabetes in the United States. The Centers estimates that 48 percent of adults who are 65 years of age or older have pre-diabetes. Fewer than 12 percent of adults with pre-diabetes have been told by a doctor that they have it.
 (2)For a significant number of people with pre-diabetes, early intervention can reverse elevated blood glucose levels to normal range and prevent diabetes and its complications completely or can significantly delay its onset. According to the Institute for Alternative Futures, if 50 percent of adults with pre-diabetes were able to successfully make lifestyle changes proven to prevent or delay diabetes, then by 2025 approximately 4,700,000 new cases of diabetes could be prevented at a cost savings of $300 billion.
 (3)Preventing diabetes and its complications can save money and lives. The average annual cost to treat someone with diabetes is $16,752, which is 2.3 times higher than average costs for someone who does not have diabetes. The United States spends $327 billion per year on costs associated with diabetes, with government insurance including Medicare covering over 2/3 of these costs.
 (4)Diabetes is unique because its complications and their associated health care costs are often preventable with currently available medical treatment and lifestyle changes.
 (5)A recent systematic review conducted by the Academy of Nutrition and Dietetics Evidence Analysis Library concluded that randomized clinical trials involving medical nutrition therapy resulted in a significant decrease in waist circumference, fasting blood glucose, and two-hour post prandial blood glucose, which is graded as strong evidence of having a lower risk of developing type 2 diabetes. A second, independent systematic review of diabetes prevention using nutrition therapy conducted in Europe found that individuals who received the lifestyle interventions had a 47-percent reduced risk of developing type 2 diabetes.
 (6)The Medicare program currently provides coverage for screening and identifying beneficiaries with pre-diabetes but does not provide adequate services to such beneficiaries to help them prevent or delay the onset of diabetes.
			3.Medicare coverage of medical nutrition therapy services for people with pre-diabetes and risk
			 factors for developing type 2 diabetes
 (a)In generalSection 1861 of the Social Security Act (42 U.S.C. 1395x) is amended— (1)in subsection (s)(2)(V), by striking a beneficiary with diabetes or a renal disease and inserting an individual with diabetes, pre-diabetes (as defined in subsection (yy)(4)), or a renal disease, or an individual at risk for diabetes (as defined in subsection (yy)(2)), in the matter preceding clause (i); and
 (2)in subsection (yy)— (A)in the heading, by adding ; Pre-Diabetes at the end; and
 (B)by adding at the end the following new paragraph:  (4)The term pre-diabetes means a condition of impaired fasting glucose or impaired glucose tolerance identified by a blood glucose level that is higher than normal, but not so high as to indicate actual diabetes..
 (b)Effective dateThe amendments made by this section shall apply with respect to services furnished on or after January 1, 2021.